Case 4:19-cv-02901 Document 166-3 Filed on 04/19/21 in TXSD Page 1 of 2




                          Exhibit 3
        Case 4:19-cv-02901 Document 166-3 Filed on 04/19/21 in TXSD Page 2 of 2




Year                                 Sum of Commission
2010                                  $        145,276.75
2011                                  $        431,352.50
2012                                  $      4,385,239.34
2013                                  $     19,762,087.76
Grand Total                           $    24,723,956.35


Time Period                          Sum of Commission
August 1, 2010 ‐ December 31, 2010            $145,276.75
2011                                          $431,352.50
2012                                        $4,385,239.34
January 1, 2013 to July 31, 2013           $11,299,907.95
Total                                      $16,261,776.54
